Exhibit RESTRICTED STOCK AGREEMENT THIS AGREEMENT (this “Agreement”), between KBW, Inc., a Delaware corporation (the “Company”), and [EMPLOYEE NAME] (the “Employee”), dated February 5, 2010 (the “Grant Date”). W I T N E S S E T H In consideration of the mutual promises and covenants made herein and the mu­tual benefits to be derived herefrom, the parties hereto agree as follows: 1. Grant, Vesting and Forfeiture of Restricted Stock. (a) Grant.Subject to the provisions of this Agreement (including the Period of Restriction set forth herein) and to the provisions of the KBW, Inc. 2009 Incentive Compensation Plan (the “Plan”), the Company hereby grants to the Employee on the Grant Date [NUMBER] shares of common stock of the Company, par value $0.01 per share (the “Restricted Stock”); provided, however, that such grant is conditioned on the Committee’s determination of the meaning of “Adjusted Pre Tax Net Income” for purposes of this Agreement in accordance with
